        Case 4:16-cv-00631-SMR-HCA Document 102 Filed 11/19/18 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF IOWA


        Matthew Audino
        Jonna Audino
        Daniel Ogles, Jr.
        Individually and on behalf of all others
        similarly situated

                  Plaintiff                         JUDGMENT IN A CIVIL CASE
         v
                                                    CASE NUMBER: 4:16-CV-631
        JPMorgan Chase Bank, N.A.

                  Defendant

       DECISION BY COURT. This action came before the Court. The issues have been
considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED:

The Released Claims of all Settlement Class Members, and the Released Claims in the
Action are hereby dismissed in their entirety with prejudice and without costs. All claims
in the Action are dismissed, and the case shall be closed. Nothing herein is intended to
waive or prejudice the rights of Class Members who have timely excluded themselves
from the Class Action.

The Court finds that an award of $3,141,600 in attorney’s fees and $29,153.83 in
expenses is fair and reasonable, and the Court approves of Class Counsel attorney’s fees
and expenses in these amounts.

The Court finds that a service award for Matthew Audino, Jonna Audino, and Daniel
Ogles, Jr. in the amount of $5000 each is fair and reasonable, and the Court approves of
the service award in this amount. The Court directs the Settlement Administrator to
disburse this amount to Mr. Audino, Ms. Audino, and Mr. Ogles as provided in the
Settlement Agreement.


Date:     November 19, 2018                         CLERK, U.S. DISTRICT COURT


                                                            /s/ S.Gates
                                                    ______________________________
                                                    By: Deputy Clerk
